I do not agree in the opinion of Mr. Justice Hydrick. The plaintiff was an interstate passenger, and the mileage taken from him from Fayetteville, N.C., to Barnwell S.C. was 201 miles. The distance from Fayetteville, N.C., to Columbia, S.C. was less than 201 miles, and if the agent of the defendant made a mistake in routing him he certainly would have the right to ride over defendant's road the number of miles he had paid for, which would have carried him to Columbia. In addition to this the evidence shows that the defendant attempted to exact from him between Sumter and Columbia not only the fare provided for, but an excess fare fixed not by the interstate commission, but by the railroad commission of the State of South Carolina. This was without authority of law and was an unlawful invasion of plaintiff's rights, as under no circumstances should he have been required to pay more than the rates fixed by the interstate commerce commission. He could not be both an intrastate and interstate passenger at the same time, and be treated as a wrongdoer because he failed to comply with the rules and regulations of the railroad commission of South Carolina.
I think the exceptions should be overruled and judgment affirmed.
   MR. JUSTICE FRASER concurs in the dissenting opinion. *Page 20